420 F.2d 778
Karen Renee AUGUSTUS, a minor, by Charles A. Augustus, herfather and next friend, et al., Plaintiffs-Appellees,v.The BOARD OF PUBLIC INSTRUCTIONS OF ESCAMBIA COUNTY,FLORIDA, etc., et al., Defendants, v. Nancy Jeanne BADREE, aminor, by Charles A. Badree, her father and next friend, etal., Intervenors-Appellants.
No. 28111.
United States Court of Appeals Fifth Circuit.
Dec. 29, 1969.

S. Gunter Toney, Toney & Guarisco, Tallahassee, Fla., for intervenors-appellants.
Theodore R. Bowers, Panama City, Fla., William L. Robinson, Jack Greenberg, Norman J. Chachkin, James M. Nabrit, III, Drew S. Days, III, New York City, for plaintiffs-appellees.
J. Edwin Holsberry, Pensacola, Fla., for other interested parties.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
After having given consideration to the appendix and the briefs filed in said cause by the parties, this court is of the opinion that the district court did not commit error in refusing to allow intervention in this cause by the Intervenors-Appellants.  Accordingly, the judgment of the district court is


2
Affirmed.